DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 12-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (2003/0066314) in view of Leister et al. (2005/0083989). Regarding claim 1, Schmitt teaches a method for producing a glass product, comprising the steps of providing a glass melt having a defective glass melt portion ([0004], [0005], [0014]) and transferring the glass melt from a first region (inside the melting tank) to a second region (outside the melting tank) through a tube (figure 6H, [0076]), the tube having a part that protrudes with a length into the glass melt in the first region, the part being at a distance from an inner base lying directly thereunder, wherein the length and the distance are configured so that little of the defective glass melt portion gets into the tube and is transferred to the second region ([0028], [0040], [0043], [0044]. Schmitt teaches a glass product results ([0042]), but doesn’t suggest a hot forming step for the glass melt to obtain a glass product. Leister teaches a similar method for producing a glass product comprising the steps of providing a glass melt ([0122]), and transferring the glass melt from a first region to a second region through a tube ([0102], [0058], [0105]), the tube (25) having a part that  protrudes with a length into the glass melt in the first region, the part being at a distance from an inner base lying directly thereunder (figures 1-2). Leister also teaches well known downstream processes for the molten glass include homogenization and hot forming the glass melt to obtain a glass product ([0006], [0045], [0058]). Leister exemplifies a tube for transferring the glass melt from the first region (22) to a second region, i.e. buffer vessel ([0102]) or stirring crucible ([0105]) before hot forming, wherein the tube does not protrude into the second region (figures 2a, 2c). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have adapted the process of Schmitt to incorporate a tube that does not protrude into the second region and additional downstream processing steps such as homogenizing and hot forming,  as it is very well-known steps for the successful production of shaped products, as taught by Leister. 
Regarding claims 4-5 and 7, Both Schmitt and Leister teach the glass melt is provided for by melting and refining in the first region ([0019], [0100], respectively).
Regarding claims 6 and 8-9, Leister further teaches the glass melt is transferred to a second region for conditioning, i.e. homogenizing ([0105]), and/or hot forming ([0058]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated a second region for hot forming in the method of Schmitt, so as to produce a shaped glass product. 
Regarding claims 12-14, Schmitt teaches the length can be half meter (500mm) ([0044]), which at least as long as than an average diameter of the tube. Leister also shows in figures 1-2, the length of the part is at least as long as an average diameter of the tube.
Regarding claims 15-17, Schmitt teaches the distance can be 50-250mm above the tank floor ([0043]), which is greater than 1.5 times the average outer diameter of the tube and less than a depth of the bath minus 1.5 times the outer diameter of the tube (figure 6H). Leister also teaches in figure 2b, the distance of the tube is about half the height of the glass melt, which is clearly more than 50mm, greater than 1.5 x the diameter of the tube, and less than the depth of the bath minus 1.5 x the diameter of the tube.
Regarding claim 19, Schmitt teaches the tube comprises a refractory metal at least in an area in direct contact with the glass melt ([0043], [0044]). Leister teaches the tube comprises of a refractory material such as ceramic ([0066]), or a refractory metal, such as platinum ([0070]). 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (2003/0066314) and Leister et al. (2005/0083989) as applied to claim 1 above, and further in view of Arbeit et al. (2,691,689). Leister teaches the tube connects a refining region to downstream processing, such as shaping ([0058]) or homogenizing ([0105]), but doesn’t suggest additional tubes. Arbeit teaches a method for producing a glass product comprising providing a glass melt and processing the glass melt through various processing zones. For example, the glass melt is first melted in a melting zone (first region), bubbles evolved in a refining zone (second region), and cooling the glass down to a working temperature in a conditioning zone (third region) (col. 1 lines 1-12). Arbeit teaches each zone are operated in individual compartments connected by a tube (col. 2 lines 55-56, col. 3 lines 1-5), such that a first tube connects the melting compartment with a refining compartment, and a second tube connects the refining compartment to the conditioning compartment (col. 1 lines 42-56, col. 2 lines 1-5, claim 3, figure 2). Arbeit further teaches additional compartments, such as working compartments (fourth region), wherein additional tubes would supply the molten glass to the working compartments (col. 2 lines 46-52).  Arbeit teaches having individual compartments connected by tubes helps prevent the back movement of the glass. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the multiple regions for processing the glass melt, wherein glass melt is transferred from one region to the next with tubes, so as provide the necessary processing steps for the glass melt, i.e. refining, conditioning, and working, while preventing back flow of the glass melt. Naturally, in using the tube of Schmitt and Leister, the tubes would be similarly arranged, wherein the tube would protrude with a length into the glass melt and be at a distance from an inner base lying directly thereunder, in each of the respective compartments, and prevent little  of the defective glass from getting into the tube.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (2003/0066314) and Leister et al. (2005/0083989) as applied to claim 1 above, and further in view of Hidai et al. (4,769,059). Schmitt and Leister don’t specify a drain. Hidai teaches a method for forming a glass product, comprising providing for a glass melt and hot forming the glass melt to form a glass product (col. 3 lines 7-10, 48-53). Hidai also teaches it is common to have contaminants in the molten glass, such as refractory brick materials deteriorated from the furnace (col. 1 lines 19-28), wherein these contaminants often settle to the bottom of the furnace floor. Hidai teaches removing or draining the contaminated glass so as to ensure a homogeneous glass is fed to the downstream processing region, such as hot forming (col. 2 lines 5-10).  Hidai teaches different regions for processing the glass including a first region for melting (10) the glass and holding (20) the molten glass, and region downstream for hot forming (col. 3 lines 7-15, 50-53, figure 4). Hidai further teaches a connecting portion, a feeder 8, which essential functions the same as the connecting tube of Leister, for transferring the molten glass from the first region to the second region (col. 3 lines 43-53). Hidai also teaches providing for a drain in the corner for drawing off an accumulated deposition of contaminated glass from the glass melt (col. 3 lines 61-66) because the contaminated glass has a larger specific gravity and sinks to the bottom (col. 4 lines 6-15).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar drain in the process of Schmitt and Leister, so as to provide a means for removing contaminated glass (defective glass) from the glass melt and prevent transferred of the contaminated glass into the downstream processing steps. Naturally, modifying the process of Schmitt and Leister with a drain, would place the drain in the inner base underneath the part of the tube that protrudes into the glass melt, as Hidai teaches placing the drain in the corner (col. 3 lines 61-65).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (2003/0066314) and Leister et al. (2005/0083989) as applied to claim 1 above, and further in view of Kass (2016/0046517). Leister teaches the glass is transported downstream for shaping to be carried out ([0058]), but doesn’t specify a shaping process such as Vello, Danner, or downdraw.  Kass teaches a method for producing a hollow glass tube comprising providing for a glass melt and supplying the glass melt for shaping.  Kass teaches the Danner process and Vello process are very well-known methods for producing glass tube, suitable for manufacturing pharmaceutical containers (abstract, [0005], [0010]-[0012]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for shaping via the Danner process or the Vello process, as they are very well-known method for producing glass tube suitable for manufacturing pharmaceutical products.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (2003/0066314) and Leister et al. (2005/0083989) as applied to claim 1 above, and further in view of Muniz et al. (5,433,765). Schmitt and Leister don’t teach the tube to have a tapering diameter in a direction of flow of the glass melt from the first region to the second region. Muniz teaches a flow channel or throat that connects a production zone (first region) to a shaping zone (second region) (col. 1 lines 5-10). Muniz teaches the flow channel has a wider upstream part that progressively narrows toward the downstream part, which is interpreted to be a tapering of the channel (col. 2 lines 55-63). Muniz teaches this features prevents back flow of the molten glass, thus avoiding the problem of cold glass back flow. Leister teaches the tube supplies glass melt for shaping ([0058]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a tube with a tapering diameter in a direction of flow of glass melt from the first region to the second region, so as to prevent backflow of the glass melt, as taught by Muniz.
Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (2003/0066314) and Leister et al. (2005/0083989) as applied to claim 1 above, and further in view of Thomas (2010/0126223). Like Leister, Thomas teaches a transferring a glass melt from a first region, melting tank 12 to a second region, melting tank 14, through a tube, the tube 20 having a part that protrudes with a length into the glass melt in the first region, the part being at a distance from an inner base lying directly thereunder ([0019], [figures 1-3).  Thomas recognizes stones and knots are defects in the finished glass that are undesirable. Thomas teaches the stones and knots are naturally occurrences in the foam layer on the surface of the melting furnace in a location where the batch feed materials are supplied ([0002]). Thomas further teaches providing for two melting furnaces that are separated and connected by a tube in order to prevent the foam layer from entering the delivery system for the forming the glass product ([0007], [0008]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have adopted the two zone melter so as to prevent the foam layer form entering the delivery system, and thereby prevent knots and stones in the glass products. Accordingly, in applying the two zone melter and connecting tube, one of ordinary skill in the art at the time of the invention would have expected no stones or knots to be present in the glass products, as the foam layer has been prevented from traveling to the delivery system and sufficient time and temperature is provided in the second zone to melt out any inclusions.
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (2003/0066314) in view of Leister et al. (2005/0083989). Schmitt teaches a method for producing a glass product, comprising the steps of providing a glass melt in a melting tank having a side wall and a bottom wall (figures 1-2, [0058]), the glass melt having a defective glass melt portion at the side wall and a good glass melt portion ([0004], [0005], [0014], [0079]-[0080], figure 8) and transferring the glass melt from a first region (inside the melting tank) to a second region (outside the melting tank) through a tube (figure 6H, [0076]), the tube having a part that protrudes from the side wall with a length into the glass melt in the first region, the part extending above the bottom wall by a distance, wherein the length and the distance are configured to locally change convection flows of the defective glass melt portion to minimize ingress of the defective glass melt portion into the tube  ([0040], [0043], [0044], [0079]-[0080], figure 7). Schmitt teaches a glass product results ([0042]), but doesn’t suggest a conditioning step or a hot forming step for obtaining a glass product. Leister teaches a similar method for producing a glass product comprising the steps of providing a glass melt ([0122]), and transferring the glass melt from a melting tank to a conditioning region (i.e. stirring crucible) through a tube ([0102], [0058], [0105]), the tube (25) having a part that  protrudes with a length into the glass melt in the first region, the part being at a distance from an inner base lying directly thereunder (figures 1-2). Leister also teaches well known downstream processes for the molten glass include homogenization (conditioning) and hot forming to obtain a glass product ([0006], [0045], [0058]). Leister exemplifies a tube for transferring the glass melt from the melting tank (22) to a conditioning region, i.e. stirring crucible ([0105]) before hot forming, wherein the tube does not protrude into the second region (figures 2a, 2c).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have adapted the process of Schmitt to incorporate a tube that does not protrude into the conditioning region and additional downstream processing steps such as homogenizing and hot forming,  as it is very well-known steps for the successful production of shaped products, as taught by Leister. 
Regarding claim 25, Schmitt teaches the length and distance are configured to locally change convection flows of the defective glass melt portion so that flow of the defective glass melt portion ends above the tube (see flow arrow for lumps 24 in figure 7, [0079]).
Regarding claim 26, Schmitt teaches the length and distance are configure to locally change convection flows of the defective glass melt portion so that turbulent flow of the defective glass melt portion at a transition between the tube and side wall is prevented, as Schmitt teaches the flow is a current that follows a simple path along the side wall, across the top of the tube and upwards (figure 7, [0079]). Schmitt also teaches this current is guided around in from of the wall ([0033]), suggesting a lack of turbulent flow which is usually chaotic.
Response to Arguments
Applicant's arguments filed April 18, 2022 have been fully considered but they are not persuasive. Applicant argues Schmitt teaches the pipe connector projects on both sides of the outlet wall and Leister shows removal apparatus 25 that extends through and protrudes to the exterior of the wall.  The claimed invention requires that the tube does not protrude into the second region or the conditioning region. As can be seen in figure 2c of Leister, the downstream end of the tube does not protrude into the stirring vessel. The claimed invention does not recite that the tube does not protrude to the exterior of the wall.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741